DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and dependent claims thereafter are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 11, it is unclear what the metes and bounds of limitation “at the dermis tissue and at least the portion of at least one of the group consisting of: the epidermis tissue, the dermis tissue, the muscle tissue, the gland, and the blood vessel tissue” are. This could also fall under a range within a range issue. If the first range is dermis tissue and another tissue, but the other range would only be dermis tissue which is within the range of the first range. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 2-5, 8-12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton (5,660,836, hereinafter Knowlton ‘836) in view of Fujimoto (6,093,148, hereinafter Fujimoto ‘148) and Castel (US 5,413,550, hereinafter Castel '550). 
In re claim 2, Knowlton ‘836 teaches an ultrasound probe, comprising: a housing comprising a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), 
wherein the piezoelectric ultrasound therapy element is configured to direct ultrasound energy 
wherein the tissue comprises at least a portion of at least one of the group consisting of: an epidermis tissue, a dermis tissue, a fascia tissue, a muscle tissue, a gland, and a blood vessel (col. 2, lines 59 - col. 3, line 35). 

Knowlton ‘836 fails to teach a piezoelectric ultrasound therapy element configured to direct ultrasound energy without a lens to a tissue below a skin surface. 
Fujimoto ‘148 teaches a piezoelectric ultrasound therapy element configured to direct ultrasound energy without a lens to a tissue below a skin surface (fig. 1, focus 8, with 2).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry.
Knowlton ‘836 and Fujimoto ‘148 fail to teach wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz, wherein the piezoelectric ultrasound therapy element forms a thermal lesion for treating the tissue. 

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues.
In re claim 3, Castel ‘550 teaches wherein the piezoelectric ultrasound therapy element is configured to deliver the ultrasound energy at a depth below the skin surface, wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of a lead zirconate titanate, a ceramic, a crystal, a plastic, and a composite material (col. 3, lines 1-19).
In re claim 4, Fujimoto ‘148 (col. 4, lines 41-47) and Castel ‘550 (col. 3, lines 10-12; col. 5, lines 56-68) both teach further comprising an acoustic coupler between the piezoelectric ultrasound therapy element and the skin surface, wherein the acoustic coupler comprises at least one of the group consisting of a fluid, a gel, and a solid. 
In re claim 5, Fujimoto ‘148 wherein the probe is disposable, wherein the piezoelectric ultrasound therapy element is configured to be connected to a control 
In re claim 8, Fujimoto ‘148 teaches wherein the motion mechanism comprises an encoder for monitoring a position of the ultrasound therapy element on the motion mechanism in a housing of the probe, wherein the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface (fig. 1).
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches further comprising a motion mechanism, wherein the motion mechanism is configured for movement of the piezoelectric ultrasound therapy element to form a plurality of thermal lesions at a depth in the region of interest, wherein the depth is up to 10 mm below the skin surface. 
In re claim 9, Fujimoto ‘148 teaches further comprising a motion mechanism configured for any one of the group consisting of linear, rotational, and variable movement of the piezoelectric ultrasound therapy element, wherein the motion mechanism is configured for connection to an encoder (col. 4, lines 15-30, fig. 1). Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches wherein the tissue is selected among the group consisting of: the dermis, the gland, and the blood vessel. 
In re claim 10, Fujimoto ‘148 teaches focus ultrasound energy with at least one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a 
In re claim 11, Knowlton ‘836 teaches a treatment probe, comprising: a housing comprising a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), 
wherein the piezoelectric ultrasound therapy element configured to provide thermal heating 
wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (col. 2, lines 45; col. 3, lines 10-25, line 55; col. 6, lines 14-65). 

Fujimoto ‘148 teaches wherein the piezoelectric ultrasound therapy element is configured to focus ultrasound energy with at least one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a spherical focus, and a line focus (fig. 1). 
In re claim 14, Knowlton ‘836 teaches further comprising: an 
Castel ‘550 teaches wherein the piezoelectric ultrasound therapy element delivers the ultrasound energy at a frequency between 2 MHz to 25 MHz (col. 3, lines 1-19). 
Knowlton ‘836 teaches wherein the depth is up to 10 mm below the skin surface, wherein the thermal lesion tightens the tissue. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
However, Fujimoto ‘148 teaches an array of piezoelectric ultrasound therapy elements (col. 4, lines 1-10; col. 8, lines 10).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion 
In re claim 15, Knowlton ‘836 teaches further comprising a housing containing a piezoelectric ultrasound imaging element, wherein the piezoelectric ultrasound imaging element is configured for imaging a region of interest under the skin surface, wherein the region of interest comprises the tissue (fig. 6, col. 3, lines 58-61; col. 5, lines 39-48; col. 6, lines 14-35). 
In re claim 16, Knowlton ‘836 teaches a probe, comprising: a probe housing configured for acoustic coupling to a skin surface, wherein the probe housing comprises a piezoelectric ultrasound therapy element and a cooling system (fig. 4, col. 6, lines 14-65), wherein the piezoelectric ultrasound therapy element is configured for delivery of ultrasound energy at a temperature greater than 60.degree. C. to treat at least a portion of a tissue (col. 3, lines 18-35), wherein the tissue comprises a dermis tissue and at least one of the group consisting of: an epidermis tissue, a fascia tissue, a muscle tissue, a gland, and a blood vessel (col. 2, lines 59 - col. 3, line 35); 
wherein the cooling system is configured to cool the skin surface at the housing configured for acoustic coupling to the skin surface (col. 2, lines 45; col. 3, lines 10-25, line 55; col. 6, lines 14-65). 
Knowlton ‘836 fails to teach wherein the piezoelectric ultrasound therapy element is configured to form a thermal lesion in the tissue, wherein the thermal lesion is formed without a lens. 
Fujimoto ‘148 teaches a motion mechanism, a single mechanical focus, wherein the single mechanical focus is configured to provide ultrasound therapy energy in the 
Furthermore, Fujimoto ‘148 teaches that depth can be adjusted by moving (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30). Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry.
In re claim 17, Castel ‘550 teaches further comprising a piezoelectric imaging element configured for imaging at a frequency range of 2 MHz to 25 MHz (col. 3, lines 1-19) 
Fujimoto ‘148 teaches wherein the piezoelectric imaging element and the piezoelectric ultrasound therapy element are co-housed within the probe housing, 
In re claim 18, Fujimoto ‘148 teaches wherein the probe is reusable, wherein the piezoelectric ultrasound therapy element is a single, piezoelectric ultrasound therapy element that delivers the ultrasound energy at 
However, as shown above, Castel ‘550 teaches further comprising a piezoelectric imaging element configured for imaging at a frequency range of 2 MHz to 25 MHz (col. 3, lines 1-19)  
In re claim 20, Fujimoto ‘148 teaches further comprising a motion mechanism configured to operate with an encoder, wherein the ultrasound energy is configured for delivery at an energy level for causing at least one of shrinking collagen and denaturing the tissue in a region of interest (fig. 1). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel 550 in view of Weng (2001/0031922, hereinafter Weng ‘922).
In re claim 3, Fujimoto ‘148 teaches wherein the therapy element is a single spherically focused element (fig. 1, stage controller; and transducer 27, and fig. 2A, col. 4, lines 1-30).

Knowlton ‘836, Fujimoto ‘148 and Castel 550 fail to teach wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of 
Weng ‘922 teaches teach wherein the piezoelectric ultrasound therapy element comprises at least one of the group consisting of a ceramic, a crystal, a plastic, and a composite material (0006, 0051, 0053, 0061).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include Weng ‘922 in order to provide flexible array to enable a practitioner to adjust the imaging field of view (FOV) and simplifies control of the treatment focusing, by changing the geometric shape of the array.

Claims 6, 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve (US 5,866,024, hereinafter Villeneuve ‘024).
In re claim 6, Knowlton ‘836 teach further comprising: an 
However, Fujimoto ‘148 teaches an array of piezoelectric ultrasound therapy elements (col. 4, lines 1-10; col. 8, lines 10).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus shifting features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry. 
In re claim 7, Fujimoto ‘148 teaches further comprising a piezoelectric ultrasound imaging element co-housed with the piezoelectric ultrasound therapy element in the housing, wherein the piezoelectric ultrasound therapy element is configured to mechanically focus the ultrasound energy with a spherical focus at a depth below the skin surface (fig. 1).
Knowlton ‘836 teaches targeting dermis and fascia which are 10 mm below the skin surface. It would have been obvious to adjust focus so that the ultrasound therapy element is configured to deliver the energy at a depth below the skin surface, wherein the depth is up to 10 mm below the skin surface.

Villeneuve ‘024 teaches further comprising an EEPROM to store and record probe identification and usage history (col. 1, lines 35-65; claim 9).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used. 
In re claim 13, Villeneuve ‘024 teaches further comprising a storage system and an interface configured for connection to a power system and a control system comprising a communication device and a processor, wherein the storage system comprises a probe identification and a probe usage history (col. 1, lines 35-65; claim 9).

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 and Curran (WO 00/71021, hereinafter Curran ‘021).
In re claim 19, Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 teaches further comprising an interface configured for connection to a control system, wherein the control system comprises a processor and a 
Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 fail to teach further comprising a storage system for transducer usage history and calibration data.
Curran ‘021 teaches further comprising a storage system for transducer usage history and calibration data (abstract).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used and to include the features of Curran ‘021 in order to calibrate the probe and keep history of the usage. 
In re claim 21, Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 teaches wherein the thermal focus is one of the group consisting of: a mechanical focus, a phased focus, an electronic focus, a spherical focus and a line focus, wherein the piezoelectric ultrasound therapy element is configured for delivery of the ultrasound energy at a frequency between 2 MHz to 25 MHz (as show above).
Knowlton ‘836, Fujimoto ‘148 and Castel ‘550 in view of de Villeneuve ‘024 fail to teach further comprising a storage system for transducer usage history and calibration.
Curran ‘021 teaches further comprising a storage system for transducer usage history and calibration data (abstract).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Knowlton ‘836 to include the motion and focus features of Fujimoto ‘148 in order to treat tissue at different locations with simple geometry, and to include frequency features of Castel ‘550 in order to treat different tissues, and to include the features of Villeneuve ‘024 to automatic identify the probe that’s been used and to include the features of Curran ‘021 in order to calibrate the probe and keep history of the usage. 

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 7 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references are below to ultrasound therapy and/or diagnostic imaging. The main reference Knowlton teaches both therapy and imaging for monitoring for tissues under the skin while both Fujimoto and Castel teaches similar therapy under 
Applicant has failed to rebut why these motivations. 
In response to applicant's argument on pages 8-10 that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The Examiner has shown above that all claims are considered. 
In response to applicant’s argument on pages 8-10 that “[a]lthough the Office Action lists several of the deficiencies of the cited primary reference in view of the present claims, the references cited do not cure all the deficiencies of the primary cited Knowlton reference. The pending claims are patentable over the art cited by the Examiner,” the Examiner disagrees. The Examiner has shown in detail above as to how each claim limitation is being rejected in view of the references cited above. Applicant has fail to explain as to why each reference or in combination does not teach the claimed limitation. Applicant merely just listed the claim language on pages 8-10 without any analysis as to which claim limitation is not taught by the combined references as shown by the Examiner. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793